DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1-5, 8, 9, 11-13, and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent to Heinrich 6,402,394US in view US Patent Application Publication to Breidenassel (2013//0265770US).
In terms of claims 1, 8, and 9 Heinrich teaches a stamp metal optic (Figure 1-3: wherein the element 1 is made of metal [column 4 lines 5-20]) for use in an optical communication module (the package of Figure 1-3 is used in optical communication Column 3 lines 65-68 and Column 4 lines 1-5), the stamped metal optic (the package of Figure 1 is made using a stamping process [Column 4 lines 5-20]) comprising: a bench (Figure 1a area holding fiber 4, Figure 2b: wherein the area that is considered as a bench by the examiner is the location in which the fiber 4 is sitting on before the reflector 10) having a base (base is the bottom body of 1) with a surface (top surface of 1) defined with a surface feature to guide mounting (See Figure 1c: element 8 and column 4 lines 44-50) at least one optoelectronic device (See element 2 and 3) in an aligned position (Figure 2a-2b element 2); and a reflector (10) integrally formed at the surface of the bench (See Figure 2b: reflector 10 is a protruding portion of the bench 1) and optically with said aligned position, wherein a first segment of light transmitted between the optoelectronic device (Figure 2a-c: illustrates optical axis of 2 and 3 are aligned with reflector 10 and fiber 12/4) mounted on top of the surface of the base and the reflector (see Figure 2a-b: 2 is mounted on top of the surface of reflector 10 as shown below, and located on the top surface of 1), wherein the reflectors (Figure 2a: 10) integrally formed together with the bench (Figure 2a: 10 and 1) by a stamping of a metal stock material (Sheet metal gold or copper coats the upper surface of the base 1; 


    PNG
    media_image1.png
    448
    723
    media_image1.png
    Greyscale


Heinrich does not teach the optoelectronic device mounted on the surface of the base and the reflector has a first optical axis that is substantially parallel to the surface of the base and in optical alignment with an optical axis of the reflector, wherein a second segment of light transmitted between the reflector and a location above the 
Breidenassel does teach the optoelectronic device mounted (Figure 1: below and element 12) on the surface of the base (Figure 1: 10) and the reflector (Figure 1: 16) has a first optical axis (Figure 1: 13)  that is substantially parallel to the surface of the base and in optical alignment with an optical axis of the reflector (See element 13 shown below), wherein a second segment of light transmitted (See 17 below) between the reflector and a location above the outside of the has a second optical axis along a direction at a non zero angle relative to the first optical axis of the first segment of the light transmitted between the optoelectronic device and the reflector (See Annotated picture Below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the location of the transmitter (2) of Heinrich to swap with the location of the waveguide in order to allow the device to transmit vertically couple with a corresponding stacking optical circuit. Stacking multiple circuit allows to increase the complexity of the circuit without having to increase the width dimension of the device which allows the device to be more complex while still maintain a small and compact form factor. 

    PNG
    media_image2.png
    649
    572
    media_image2.png
    Greyscale
 

As for Claim 2, Heinrich / Breidenassel teach the device of Claim 1, wherein Heinrich teaches the reflector is aspherical in shape (Figure 3: 82 is flat reflector). 

In terms of claims 11, 13, 15-17, Heinrich teaches a method for forming a stamped metal optic for use in an optical communication module (Figure 1-2) the method comprising performing a metal stamping process on a sheet metal work piece (Sheet metal gold or copper coats the upper surface of the base 1; the base and metal materials are then stamped to form reflector 10; See Column 4 lines 1-30) to form a plurality of stamped metal optics in the sheet metal work piece, each stamped metal optic(See Column 4 lines 1-30) comprising: a unitary, or integrally formed, metal body (1): comprising a bench (Figure 1a area holding fiber 4, Figure 2b: wherein the area that is considered as a bench by the examiner is the location in which the fiber 4 is sitting on before the reflector 10) having a base (base is the bottom body of 1) with a surface (top surface of 1) defined with a surface feature to guide mounting (See Figure 1c: element 8 and column 4 lines 44-50) at least one optoelectronic device (See element 2 and 3) in an aligned position (Figure 2a-2b element 2); and a reflector (10) integrally formed at the surface of the bench (See Figure 2b: reflector 10 is a protruding portion of the bench 1) and optically with said aligned position, wherein a first segment of light transmitted 
As for Claim 12, Heinrich / Breidenassel teach the device of Claim 1, wherein Heinrich teaches the reflector is aspherical in shape (Figure 3: 82 is flat reflector). 

Claims 6, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (6402394US) / Breidenassel (2013/0265770US) and further in view of the US Patent Application Publication to Pinguet (2009/0022500US).
In regards to Claim 6, 14, and 18-19 Heinrich / Breidenassel teach the device of Claims 1 and method claim 13, having a unitary metal body (Figure 1: 1), wherein 
Heinrich does not teach wherein the system is able to handle collimated light beams. 
Breidenassel teaches a collimation unit 54 use to collimate light within the system to separate light into individual channels for coupling purposes. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the device of Heinrich with a collimation unit in order separate the beams and prevent multiple beams or wavelength from being mixed or cross-talk to each other. This allows the device to be properly scaled for larger scale application which requires multiple beams or wavelength transmitting at the same time.
Heinrich / Breidenassel do not teach a device having a ball lens seat formed in the unitary metal body in between the aligned position of the optoelectronic device and the reflector; and at least a first ball lens seated  in and fixedly secure to the first ball lens seat, and wherein the reflector is flat in shape, and wherein said at least one optoelectronic device is a laser diode that emits a diverging light beam that is incident on the first ball lens, and wherein the first ball lens collimates the diverging light beam into a collimated light beam and direct the collimated light beam onto the reflector, and wherein the reflector reflects the collimated light beam by a non-zero angle relative to angle of the incidence of the diverging light beam on the reflector wherein the ball lens 
Pinguet teaches at least a first balls lens seat (Figure 9: under the ball lens 907) formed in the unitary body (901) in between the aligned position of the  optoelectronic device (903/905) and the reflector (911); and at least a first ball lens (907) seated in and fixedly secure to the first ball lens seat (Figure 9: 907), and wherein the reflector is flat in shape (911), and wherein said at least one optoelectronic device is a laser diode (905) that emits a diverging light beam (Figure 9: light coming out from 905) that is incident on the first ball lens (907), and wherein the first ball lens collimates the diverging light beam into a collimated light beam and direct the collimated light beam onto the reflector (Figure 9: 905, 907, 911; [0081]) and wherein the reflector reflects the collimated light beam by a non-zero angle relative to angle of the incidence of the diverging light beam on the reflector (Figure 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heinrich / Breidenassel to include a ball lens, a ball lens seat, a flat reflector on the metal body (72 and 74) wherein the ball lens performs the collimation of light from the Laser Diode in order to avoid scattering loss from the divergent beams emitting from the laser diode.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich / Breidenassel and further in view of the US Patent Application Publication to Tomita (2013/0266264US).
In regards to Claims 7, Heinrich / Breidenassel teach the device of Claim 1, Heinrich / Breidenassel does not teach wherein the unitary metal body further 
Tomita teaches a unitary body having a first fiduciary mark (122) in the bench (110) adjacent said aligned position of the optoelectronic device (Figure 1a and Figure 1b: 122/123 and 120) wherein the fiduciary mark act as a first passive alignment device (Figure 1a) formed in the bench (110) for passively aligning the optoelectronic device (120) on the bench in said aligned position. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heinrich’s device to include a fiduciary mark adjacent the optoelectronic device 2 and 3 on the bench (surface of 1) in order to properly aligned the OE (1) with the reflector (10) of which will result in a higher mounting accuracy of the optical components on the bench (See Tomita’s [0035]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich / Breidenassel in view of the US Patent Application Publication to Sedlacik (2009/0302881US).
In regards to Claim 10. Heinrich and Breidenassel teach the device of Claim 1. Heinrich and Breidenassel do not teach wherein the optical communication module is a TO can assembly.


Response to Arguments
Applicant’s arguments with respect to claim(s) 2/21/2021 have been considered but are moot because the new ground of rejection does not rely on any the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended limitation to claims 1 and 11 have been rejected in view of newly cited prior art to Breidenassel as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/UYEN CHAU N LE/Supervisory Patent Examiner, Art Unit 2874